COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


CENTURUM, INC. AND
 FEDERAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 1039-11-1                                          PER CURIAM
                                                                  SEPTEMBER 27, 2011
GEORGE W. TOWE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard S. Sperbeck; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellants.

                 No brief for appellee.


       Centurum, Inc. and Federal Insurance Company (hereinafter referred to as employer)

appeal a decision of the Workers’ Compensation Commission awarding George W. Towe

(claimant) temporary total disability benefits beginning October 9, 2009 and continuing.

Employer contends the commission erred by 1) concluding claimant proved a compensable

injury by accident arising out of his employment on September 1, 2009, 2) concluding claimant

proved an injury to his left arm as a result of the accident, 3) concluding claimant proved he

injured his neck and that treatment for his neck was causally related to the injury, 4) giving

greater weight to one doctor’s opinion as to causation, 5) concluding claimant demonstrated he

was medically disabled from working from October 9, 2009 to November 15, 2009,

6) concluding claimant proved he was medically disabled from working from February 13, 2010

to the present and continuing, and 7) awarding temporary total disability benefits after April 13,

2010. We have reviewed the record and the commission’s opinion and find that this appeal is

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Towe v. Centurum, Inc., VWC File No. JCN VA02000002530 (Apr. 28, 2011).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                                    -2-